Exhibit 99 C R O S S® News Release Company Contact: Kevin F. Mahoney Senior Vice President, Finance and Chief Financial Officer 401-335-8470 Investor Relations: Dave Mossberg Three Part Advisors, LLC 817-310-0051 FOR IMMEDIATE RELEASE A.T. CROSS COMPANY REPORTS STRONG 2 AND FULL YEAR FINANCIAL RESULTS WITH BOTH OPERATING SEGMENTS REPORTING GROWTH IN REVENUE AND EARNINGS · 2010 EPS $0.50 versus 2009 EPS $0.13 · 2010 Operating Cash Flow of $12.7 Million · Optical segment sales increase 19% for the year · 2uidance of Between $0.56 and $0.60 per share Lincoln, RI – February 23, 2011 – A.T. Cross Company (NASDAQ: ATX) today announced financial results for the fourth quarter and full year ended January 1, 2011. David G. Whalen, President and Chief Executive Officer of A.T. Cross said, “2010 was an outstanding year for A.T. Cross.Throughout the economic downturn, in anticipation of an economic recovery, we continued to invest in our business and put in place aggressive plans to grow revenue and profit.In 2010, as the economy improved, our plans came to fruition and our shareholders were rewarded.The Cross Optical Group delivered a powerful all around performance and the Cross Accessory Division increased operating profit by $5.8 million.From this position and with our strong balance sheet, we expect to continue to generate profitable growth during 2011.” Fourth Quarter 2010 Results Consolidated sales for the fourth quarter of 2010 increased by 11.5% to $44.0 million compared to $39.5 million in the fourth quarter of 2009.The Cross Accessory Division (CAD) recorded revenue of $32.6 million, an increase of 8.2% compared to last year.The Cross Optical segment reported fourth quarter sales of $11.4 million, a 22.2% increase compared to last year. Gross margin in the fourth quarter was 55.2% compared to 54.7% in last year’s fourth quarter. Operating expenses, excluding restructuring charges, were $21.7 million, or 49.2% of sales, in the fourth quarter of 2010 compared to $19.1 million, or 48.3% of sales, in the fourth quarter of 2009. Net income in the fourth quarter was $1.9 million, $0.16 per basic and $0.15 per diluted share, compared to net income of $1.2 million, $0.09 per basic and diluted share, last year.Included in the fourth quarter of 2009 are pretax restructuring charges of $0.8 million. Full Year 2010 Results Consolidated sales in 2010 increased 11.7% to $158.3 million compared to $141.8 million in 2009.Cross Accessory Division revenue was $97.8 million, up 7.6% from prior year.The Cross Optical segment reported a sales increase of 19.0% to $60.5 million. Gross margin in 2010 was 55.9% compared to 54.1% in 2009. Operating expenses, excluding restructuring charges, were $79.2 million, or 50.0% of sales, in 2010 compared to $73.6 million or 51.9% of sales in 2009. For 2010, net income was $6.4 million, $0.50 per basic and $0.49 per diluted share, compared to $1.9 million, $0.13 per basic and diluted share, in 2009.Included in 2009 results are pretax restructuring charges of $1.9 million. Guidance The Company expects 2011 earnings per share to be between $0.56 and $0.60. Conference Call The Company’s management will host a conference call today, February 23, 2011 at 4:30 PM Eastern Time.Parties interested in participating in the conference call may dial-in at (877) 303-2912, while international callers may dial-in at (408) 427-3877.The conference call will be webcast and can be accessed at www.cross.com.A replay of the webcast will be archived on the Company’s website for 60 days. About A.T. Cross Company Building on the rich tradition of its award-winning writing instruments and reputation for innovation and craftsmanship, A.T. Cross Company is a designer and marketer of branded personal and business accessories. A.T. Cross provides a range of distinctive products that appeal to a growing market of consumers seeking to enhance their image and facilitate their lifestyle. A.T. Cross products, including award-winning quality writing instruments, timepieces, business accessories and Costa and Native Eyewear premium sports sunglasses, are distributed in retail and corporate gift channels worldwide. For more information, visit the A.T. Cross website at www.cross.com, the Costa website at www.costadelmar.com and the Native website at www.nativeyewear.com. Statements contained in this release that are not historical facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 (including but not limited to statements relating to the expectation of profitable growth in 2011).In addition, words such as "believes," "anticipates," "expects," and similar expressions are intended to identify forward-looking statements.These forward-looking statements are subject to risks and uncertainties, including but not limited to whether the previous investments in the business will result in the expected growth in sales and whether expenses can be maintained as forecast, and are not guarantees since there are inherent difficulties in predicting future results.Actual results could differ materially from those expressed or implied in the forward-looking statements.The information contained in this document is as of February 23, 2011.The Company assumes no obligation to update any forward-looking statements contained in this document as a result of new information or future events or developments.Additional discussion of factors that could cause actual results to differ materially from management's expectations is contained in the Company's filings under the Securities Exchange Act of 1934. (Tables to follow) A. T. CROSS COMPANY CONSOLIDATED SUMMARY OF INCOME (in thousands, except per share amounts) (unaudited) Three Months Ended Twelve Months Ended January 1, January 2, January 1, January 2, Net sales Cost of goods sold Gross Profit Selling, general and administrative expenses Service and distribution costs Research and development expenses Restructuring charges Operating Income Interest and other expense Income Before Income Taxes Income tax provision (benefit) Net Income Net Income per Share: Basic Diluted Weighted Average Shares Outstanding: Basic Diluted Three Months Ended Twelve Months Ended January 1, January 2, January 1, January 2, Segment Data:Cross Accessory Division Net sales Operating Income (Loss) Segment Data:Cross Optical Group Net sales Operating Income A. T. CROSS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, unaudited) January 1, 2011 January 2, 2010 Assets Cash and cash equivalents Short-term investments Accounts receivable Inventories Deferred income taxes Other current assets Total Current Assets Property, plant and equipment, net Goodwill Intangibles and other assets Deferred income taxes Total Assets Liabilities andShareholders’ Equity Accounts payable and other current liabilities Retirement plan obligations Income taxes payable Total Current Liabilities Long-term debt Retirement plan obligations Deferred gain on sale of real estate Other long-term liabilities Accrued warranty costs Shareholders' equity Total Liabilities and Shareholders' Equity For information at A. T. Cross contact: Kevin F. Mahoney Senior Vice President, Finance and Chief Financial Officer (401) 335-8470 kmahoney@cross.com
